DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first sliders" and “the first chutes” in line 3 and “the second sliders” and “the second chutes” in line 6.  There are insufficient antecedent bases for these limitations in the claim. For the purpose of examination, “a plurality of first sliders” and “a plurality of first chutes” recited in lines 1-2 are interpreted as “first sliders” and “first chutes;” and “a plurality of second sliders” and “a plurality of second chutes” recited in lines 5-6 are interpreted as “second sliders” and “second chutes.” Claims 2-10 are rejected as they depend upon claim 1.

Claim 10 recites “the two second rods” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the two second rods” is interpreted as “two of the four second rods.”

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Please see 35 U.S.C. 112(b) rejections above for Examiner’s interpretation.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, the first sliders and the first chutes are alternately disposed on the first shell body; the second sliders and the second chutes are alternately disposed on the second shell body, each of the first sliders partially slides in a corresponding second chute, and each of the second sliders partially slides in a corresponding first chute; two of the four first rods are rotatably connected to the first shell and the support plate, and the other two of the four first rods are rotatably connected to the second shell and the support plate; two opposite sides of the OLED panel are inserted in the first shell and the second shell, respectively.
Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US Patent No.: 10,551,880 B1;
US Patent No.: 10,310,565 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

 




/XIA L CROSS/Examiner, Art Unit 2892